DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
2.	The amendment filed on 04/08/2022 has been entered into this application. 

Claim Objections
3.	Claim 25 is  objected to because of the following informality.  

Regarding Claim 25,  line 1, change “nontransitory” to –non-transitory--.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 5-7, 12-15, 17-19, 24-27, 29-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/145163 A1 by Yoshiaki et al (hereinafter Yoshiaki) in view of US Patent Pub. No. 2012/0327227 A1 by Ikeda et al (hereinafter Ikeda).
Regarding Claim 1, Yoshiaki teaches a cigarette filter inspection method (Abstract) of inspecting a solid filler (Fig. 1 @ 22, Abstract, DESCRIPTION-OF-EMBODIMENTS, Par. [4]) to be disposed in a void (Fig. 1 @ 34, DESCRIPTION-OF-EMBODIMENTS, Par. [6]) between two members (Fig. 1 @ 8, Abstract, DESCRIPTION-OF-EMBODIMENTS, Par. [1]) placed in an outer filter wrapper (Fig. 1 @ 18, DESCRIPTION-OF-EMBODIMENTS, Par. [3]), the cigarette filter 5inspection method comprising: 
a first step of irradiating the void (Fig. 1 @ 34, DESCRIPTION-OF-EMBODIMENTS, Par. [6]) with illumination light (Fig. 2 @ 46, DESCRIPTION-OF-EMBODIMENTS, Par. [10]), 
a second step (Fig. 2 @ 44, Abstract, DESCRIPTION-OF-EMBODIMENTS, Par. [10-11]) of obtaining an inspection image (Fig. 2 @ 60, DESCRIPTION-OF-EMBODIMENTS, Par. [12]) of a region containing the void (Fig. 1 @ 34, DESCRIPTION-OF-EMBODIMENTS, Par. [6]) (Also see Fig. 3), 
10a third step of detecting the filler (Fig. 2 @ 66, DESCRIPTION-OF-EMBODIMENTS, Par. [15]), and
a fourth step of inspecting the filler detected in the inspection image (Fig. 2 @ 66, DESCRIPTION-OF-EMBODIMENTS, Par. [15, 17]) but does not explicitly teach based on contrast between the void and the filler in the inspection image.  

However, Ikeda teaches contrast (Par. [0064]: brightness, i.e. the contrast) between the void (Fig. 4 @ 32, Par. [0064]) and the filler (Fig. 4 @ 31, Par. [0064]) in the inspection image (Fig. 4 @ I, Par. [0064]) (Also see Fig. 6, 13, Par. (0078]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki by Ikeda as taught above such that a third step of detecting the filler based on contrast between the void and the filler in the inspection image is accomplished in order to determine a substance is present (Abstract, Par. [0005, 0078]).

15	 	Regarding Claim 2, Yoshiaki teaches further comprising: 
an inspection region setting step of setting an inspection region in the void in the inspection image, wherein in the third step, the filler is detected in the 20inspection region (Fig. 7, DESCRIPTION-OF-EMBODIMENTS, Par. [26]) (Also see Claim 1 rejection).
  
Regarding Claim 3, Yoshiaki teaches wherein in the filler detection step (See Claim 1 rejection), but does not explicitly teach a lump of light region or dark region in the inspection image subjected to binarization processing is detected as the 25filler.  

However, Ikeda teaches binarization processing (Fig. 4, 5, Par. [0028, 0065, 0078]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki by Ikeda as taught above such that a lump of light region or dark region in the inspection image subjected to binarization processing is detected as the 25filler is accomplished in order to determine a substance is present (Abstract, Par. [0005, 0078]).

30		Regarding Claim 5, Yoshiaki teaches wherein in the third step, the filler is detected based on a contour extracted from the inspection image through edge detection (Par. [18]).  

Regarding Claim 6, Yoshiaki teaches wherein the fourth step includes determining whether or not the filler is good based on a quantity of the fillers that are 5detected in the third step (Fig. 5A, Par. [23]).

Regarding Claim 7, Yoshiaki teaches wherein in a case of inspecting the filler that is spherical, the fourth step includes determining whether or not the filler 10is good based on an area and a circularity of the detected filler (Fig. 5D, Par. [31]).  

Regarding Claim 12, Yoshiaki teaches wherein the inspection image is obtained of the region containing the void (See Claim 1 rejection), but does not explicitly teach as a gray scale image.  

However, Ikeda teaches a certain contrast can be obtained between an image of the packaging sheet 32 (region containing the void) and an image of the content 31 because of a difference in brightness (thus teaches a gray scale image) between the light passing through the packaging sheet 32 (region containing the void) and the light blocked by the content 31 (Par. [0053]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki by Ikeda as taught above such that the inspection image is obtained as a gray scale image of the region containing the void is accomplished in order a predictable result.
Regarding Claim 13, Yoshiaki as modified by Ikeda teaches a cigarette filter inspection apparatus that inspects a solid filler to be disposed in a void between two members placed in outer filter wrapper, the cigarette filter inspection apparatus (See Claim 1 rejection. Note: Method claim can be used to implement apparatus claim) comprising: 
an illuminator that irradiates the void with 10illumination light (See Claim 1 rejection), 
an imager that obtains an inspection image of a region containing the void (See Claim 1 rejection), and 
an image processor (Yoshiaki, Fig. 1 @ 48) including a filler detector for detecting the filler based on contrast between the void 15and the filler in the inspection image, and an inspector for inspecting the filler detected in the inspection image (See Claim 1 rejection).

Regarding Claim 14, Yoshiaki as modified by Ikeda teaches wherein the image processor 20comprises an inspection region setter for setting an inspection region in the void in the inspection image, and 
wherein the filler detector detects the filler in the inspection region (See Claim 2 rejection). 

Regarding Claim 15, Yoshiaki as modified by Ikeda teaches wherein the filler detector detects, as the filler, a lump of light region or dark region in the inspection image subjected to binarization processing (See Claim 3 rejection).

Regarding Claim 17, Yoshiaki as modified by Ikeda teaches wherein the filler detector detects the filler based on a contour extracted from the inspection image through edge detection (See Claim 5 rejection). 

Regarding Claim 18, Yoshiaki as modified by Ikeda teach wherein the inspector includes a quantity determiner for determining whether or not the filler is good based on a quantity of the fillers that are detected by the filler detector (See Claim 6 rejection).

Regarding Claim 19, Yoshiaki as modified by Ikeda teach wherein in a case of inspecting the filler that is spherical, the inspector includes a shape determiner for determining whether or not the filler is good based on an area and a circularity of the detected filler (See Claim 7 rejection). 

Regarding Claim 24, Yoshiaki as modified by Ikeda teach wherein the inspection image is obtained as a gray scale image of the region containing the void (See Claim 12 rejection). 

Regarding Claim 25, Yoshiaki as modified by Ikeda teach a non-transitory cigarette filter inspection program (Fig. 2 @ 48: controller thus implicitly teaches program) to inspect a solid filler to be disposed in a void between two members 10placed in outer filter wrapper (See Claim 1 rejection), the cigarette filter inspection program causing a computer (Fig. 2 @ 48: controller) to execute: 
image obtaining means for obtaining an inspection image of a region containing the void (See Claim 1 rejection), 
filler detection means for detecting the filler based on 15contrast between the void and the filler in the inspection image (See Claim 1 rejection), and 
inspection means for inspecting the filler detected in the inspection image (See Claim 1 rejection). 

Regarding Claim 26, Yoshiaki as modified by Ikeda teach further comprising:
inspection region setting means for setting an inspection region in the void in the inspection image, wherein the filler detection means detects the filler in the inspection region (See Claim 2 rejection).

25	 	Regarding Claim 27, Yoshiaki as modified by Ikeda teach wherein the filler detection means detects, as the filler, a lump of light region or dark region in the inspection image subjected to binarization processing (See Claim 3 rejection).  

Regarding Claim 29, Yoshiaki as modified by Ikeda teach wherein the filler detection means detects the filler based on a contour extracted from the inspection image through edge detection (See Claim 5 rejection).  

Regarding Claim 30, Yoshiaki as modified by Ikeda teach wherein the inspection means includes quantity determination means for determining whether or not the filler is good based on a quantity of the fillers that are detected by the filler detection means (See Claim 6 rejection).  

Regarding Claim 31, Yoshiaki as modified by Ikeda teach wherein in a case of inspecting the filler that is spherical, the inspection means includes shape determination means for determining whether or not the filler is good based on an area and a circularity of the detected filler (See Claim 7 rejection).  

Regarding Claim 34, Yoshiaki as modified by Ikeda teach wherein the inspection image is obtained as a 30gray scale image of the region containing the void (See Claim 12 rejection).

6.	Claims 4, 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki Ikeda as applied to Claims 3, 15 and 27 respectively above and further in view of JP 2015/197396 A by Kazuhiro (hereinafter Kazuhiro).

Regarding Claim 4, Yoshiaki as modified by Ikeda teaches the inspection image (See Claim 3 rejection) but does not explicitly teach wherein in the binarization processing, a binarization threshold is set based on an average value of luminance. 

However, Kazuhiro teaches the binarization processing, a binarization threshold is set based on an average value of luminance (Par. [53]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki as modified by Ikeda by Kazuhiro as taught above such that wherein in the binarization processing, a binarization threshold is set based on an average value of luminance in the inspection image is accomplished in order to remove the noise of the image (Kazuhiro, Par. [46]).

Regarding Claim 16, Yoshiaki as modified by Ikeda as modified by Kazuhiro teaches wherein in the binarization processing, a binarization threshold is set based on an average value of luminance in the inspection image (See Claim 4 rejection). 

Regarding Claim 28, Yoshiaki as modified by Ikeda as modified by Kazuhiro teaches wherein in the binarization processing, a binarization threshold is set based on an average value of luminance in the inspection image (See Claim 4 rejection).  

7.	Claims 8, 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki Ikeda as applied to Claims 1, 13 and 25 respectively above and further in view of US Patent Pub. No. 2004/0156533 A1 by Hatakeyama et al (hereinafter Hatakeyama).

Regarding Claim 8, Yoshiaki as modified by Ikeda teaches wherein in a case of inspecting the filler that is spherical, the fourth step includes determining whether or not the filler is good based on a radius of an approximate circle of the detected filler and an approximate error of the approximate circle (Yoshiaki, Fig. 5D, Par. [31], implicitly teaches a radius and approximate error of the approximate circle) but does not explicitly teach a radius and approximate error of the approximate circle.  

However, Hatakeyama teaches a radius and approximate error of the approximate circle (Par. [0048-0054]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki as modified by Ikeda by Hatakeyama as taught above such that determining whether or not the filler is good based on a radius of an approximate circle of the detected filler and an approximate error of the approximate circle is accomplished in order to detect and enhance circle accuracy (Hatakeyama, Par. [0051]).

15	 	Regarding Claim 20, Yoshiaki as modified by Ikeda as modified by Hatakeyama teaches wherein in a case of inspecting the filler that is spherical, the inspector includes a shape determiner for determining whether or not the filler is good based on a radius of an approximate 20circle of the detected filler and an approximate error of the approximate circle (See Claim 8 rejection). 

Regarding Claim 32, Yoshiaki as modified by Ikeda as modified by Hatakeyama teaches wherein in a case of inspecting the filler that is spherical, the inspection means includes shape determination means for determining whether or not the filler is good based on a radius of an approximate circle 20of the detected filler and an approximate error of the approximate circle (See Claim 8 rejection).   

8.	Claims 9, 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki Ikeda as applied to Claims 1, 13 and 25 respectively above and further in view of JP 2005/292081 A by Yamada et al (hereinafter Yamada).

Regarding Claim 9, Yoshiaki as modified by Ikeda teaches wherein in a case of inspecting the filler that is spherical, the fourth step includes determining whether or not the filler is good based on an error shape of the detected filler (Yoshiaki, Fig. 5D, Par. [31] but does not explicitly teach between a shape of the detected filler and a reference circle.  

However, Yamada teaches determining the chip defect based on a difference between a radius in each of the coordinates (i.e. the shape of the detected filler) and a radius of the reference circle (i.e. the reference circle) (Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki as modified by Ikeda by Yamada as taught above such that determining whether or not the filler is good based on an error between a shape of the detected filler and a reference circle is accomplished in order to detect the defect (Yamada, Abstract).

Regarding Claim 21, Yoshiaki as modified by Ikeda as modified by Yamada teaches wherein in a case of inspecting the filler that is spherical, the inspector includes a 25shape determiner for determining whether or not the filler is good based on an error between a shape of the detected filler and a reference circle (See Claim 9 rejection).  

Regarding Claim 33, Yoshiaki as modified by Ikeda as modified by Yamada teaches, wherein in a case of inspecting the filler that is spherical, the inspection means includes shape 25determination means for determining whether or not the filler is good based on an error between a shape of the detected filler and a reference circle (See Claim 9 rejection).  

9.	Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki Ikeda as applied to Claims 1 and 13 respectively above and further in view of US Patent Pub. No. 2009/0202141 A1 by Sasaki et al (hereinafter Sasaki).

25	 Regarding Claim 10, Yoshiaki as modified by Ikeda teaches wherein in the first step, the void is irradiated with the illumination light from an illuminator to surround an angle of view in the imaging step (Yoshiaki, Fig. 2 @ 46) but does not explicitly teach formed in an annular shape. 
 
However, Yamada teaches an illumination device formed in an annular shape (Fig. 1 @ 13, Par. [0053, 0057]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki as modified by Ikeda by Sasaki as taught above such the illumination light from an illumination device formed in an annular shape to surround an angle of view in the imaging step is accomplished in order to carry out inspection at a high accuracy (Sasaki, Abstract).

Regarding Claim 22, Yoshiaki as modified by Ikeda as modified by Sasaki teaches wherein the illuminator has 30a shape formed in an annular shape to surround an angle of view in the imager (See Claim 10 rejection).

10.	Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki Ikeda as applied to Claims 1, and 13 respectively above and further in view of JP 2016/090309 A by Okita (hereinafter Okita).
25	 	Regarding Claim 11, Yoshiaki as modified by Ikeda teaches 30wherein in the first step, the void is irradiated with illumination light (Yoshiaki, Fig. 2 @ 46), in a case where color of the void 35is different from the color of the filler (Yoshiaki, Par. [13]: the color component (for example, blue) of the capsule 22 (filler) is preset as a master color sample thus teaches color of the void 35is different from the color of the filler) but does not explicitly teach of complementary color to color of the filler.  

However, Okita teaches the concept of complimentary light (Abstract, Par. [0041]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the claimed invention to modify Yoshiaki as modified by Ikeda by Okita as taught above such the void is irradiated with illumination light of complementary color to color of the filler, in a case where color of the void 35is different from the color of the filler is accomplished, therefore, contrast becomes clear, and by binarizing this, the defect generation site can be displayed more clearly, and surface defects can be detected with high accuracy (Okita, Par. [0041]).

Regarding Claim 23, Yoshiaki as modified by Ikeda as modified by Okita teaches wherein the illuminator 37irradiates the void with illumination light of complementary color to color of the filler, in a case where color of the void is different from the color of the filler (See Claim 11 rejection).



Response to Arguments

Applicant’s arguments filed on 04/08/2022 with respect to 35 U.C.C. 101 have been fully considered and they are persuasive. Therefore, the rejection is withdrawn.

In response to Applicant’s arguments with respect to “Yoshiaki does not disclose detecting the filler based on contrast between the void and the filler in the inspection image” (Argument, Page 9) have been fully considered but they are not persuasive.

Yoshiaki does disclose detecting the filler based on contrast between the void and the filler in the inspection image. Yoshiaki teaches a master sample setting means (64) that sets the color components of a filler (22) as a master color sample. In the master sample setting unit 64, the color component (for example, blue) of the capsule 22 is preset as a master color sample. In addition, the measured value of the color area of the filter element interval 34 (i.e. the void) is displayed in the column of the W0 area displayed on the individual inspection data display unit 82, and the measured value is displayed in the quality determination unit 68 by the W0 of the inspection threshold value display unit 84. It is determined whether or not the value is larger than a predetermined threshold (for example, 5000) corresponding to the area. At the same time, in order to detect a state in which the capsule 22 (i.e. the filler) is not contained in the filter element gap 34 (i.e. the void), it is also determined whether or not it is smaller than the predetermined threshold value (i.e. the contrast).

However, Ikeda reference was used for further clarification and support of examiner’s position that the brightness changes (i.e. the contrast) based on the content (i.e. the filler) being present or not. That is what exactly Yoshiaki discloses that at the same time, in order to detect a state in which the capsule 22 (i.e. the filler) is not contained in the filter element gap 34 (i.e. the void), it is also determined whether or not it is smaller than the predetermined threshold value (i.e. the contrast. Changing the brightness changes the color value.). Therefore, the modification would not change the principle mode of operation, rather it would improve the inspection system.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIL AHMED/
Primary Examiner, Art Unit 2886